Electronically Filed
                                                       Supreme Court
                                                       SCPW-15-0000939
                                                       10-FEB-2016
                                                       01:51 PM



                          SCPW-15-0000939

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                STEPHEN K. ST. CLAIR, Petitioner,

                                vs.

   DEPARTMENT OF PUBLIC SAFETY, DIRECTOR NOLA ESPINDA, HAWAII
     PAROLING AUTHORITY, CHAIR BERT MATSUOKA, Respondents.


                        ORIGINAL PROCEEDING
                         (CR. NO. 02-1-64K)

         ORDER DENYING APPLICATION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Stephen K. St. Clair’s

application for writ of mandamus, filed on December 16, 2015, the

documents attached thereto and submitted in support thereof, and

the record, it appears that Petitioner fails to demonstrate that

he is entitled to the requested writ of mandamus.    See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action); Barnett v.

Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996)

(mandamus relief is available to compel an official to perform a
duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the application for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, February 10, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2